DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-10, 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of fabricating a neuromorphic device, the method comprising:
forming a metal-oxide channel layer that has a variable-resistance between a first terminal and a second terminal;
forming a metal-oxide charge transfer layer over the metal-oxide channel layer that causes the metal-oxide channel layer to vary in resistance based on charge exchange between the metal-oxide charge transfer layer and the metal-oxide channel layer in accordance with an applied input signal; and
forming a third terminal that applies the signal to the metal-oxide charge transfer layer and the metal-oxide channel layer: and
forming a metal-oxide reservoir layer between the metal-oxide charge transfer layer and the third terminal the metal-oxide reservoir layer generates vacancies in the metal-oxide transfer layer or emits non-metal ions under the applied input signal.

Claim 9 recites inter alia a system comprising: 
…a neuromorphic device at each of a plurality of cross-points, the neuromorphic device is a three-terminal device comprising:

a metal-oxide charge transfer layer over the metal-oxide channel layer that causes the metal-oxide channel layer to vary in resistance based on charge exchange between the metal-oxide charge transfer layer and the metal-oxide channel layer in accordance with an applied signal; and
a third terminal that applies the signal to the metal-oxide charge transfer layer and the metal-oxide channel layer: and
a metal-oxide reservoir layer between the metal-oxide charge transfer layer and the third terminal the metal-oxide reservoir layer generates vacancies in the metal-oxide transfer layer or emits non-metal ions under the applied input signal.

Claim 15 recites a similar neuromorphic device to Claim 9, including all relevant limitations.
 Previous rejections were in view of US PG Pub 2019/0305046 (“Jha”). Jha discloses a device having a metal-oxide channel layer with a variable-resistance between two terminals and including a metal-oxide charge transfer layer over the channel layer. A third terminal then applies signals to the charge transfer layer and the channel layer. However, Jha does not disclose, or suggest, a metal-oxide reservoir layer be between the charge transfer layer and the third terminal.

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2, 4-8, 10, 12-14, 16 and 18-20 depend on one of Claims 1, 9 or 15 and are allowable for at least the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818